                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

 MARTA McCLANAHAN, formerly                       )
 known as MARTA STINSON and                       )
 JESSICA STINSON,                                 )
                                                  )
        Plaintiffs,                               )   NO. 3:19-cv-00163
                                                  )   CHIEF JUDGE CRENSHAW
 v.                                               )
                                                  )
 MEDICREDIT, INC.,                                )
                                                  )
        Defendant.                                )


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Medicredit, Inc.’s (“Medicredit”) Motion for a More Definite

Statement, pursuant to Federal Rule of Civil Procedure 12(e). (Doc. No. 11.) Marta McClanahan

(formerly known as Marta Stinson) and Jessica Stinson (collectively “Plaintiffs”) have filed a

response in opposition, to which Medicredit has replied. (Doc. Nos. 14, 17.) For the reasons stated

below, Medicredit’s Motion for a More Definite Statement will be denied.

I.     Relevant Background

       A.      Allegations of the Complaint

       Plaintiffs have filed this action under the Fair Debt Collection Practices Act (“FDCPA”)

and Tennessee state law. (See Doc. No. 1) Plaintiffs allege that Jessica Stinson received a medical

procedure and subsequently incurred a debt for medical services owed to Centennial Medical

Center. (Id. at 1.) On April 6, 2018, Medicredit allegedly sent McClanahan (Stinson’s mother) a

collection letter in an attempt to collect the debt incurred by Stinson. (Id. at 3.) In response,

McClanahan filed a complaint with the Consumer Financial Protection Bureau (“CFPB”) stating

that Medicredit erroneously attempted to collect the debt from her (as opposed to Stinson). (Id.) A
copy of the CFBP complaint was forwarded to Medicredit for review. (Id.) Medicredit replied to

the CFPB inquiry, indicating that: (1) it had resolved the problem; but (2) allegedly disclosing to

the CFPB that McClanahan was indebted to Medicredit for two sperate, unrelated debts. (Id.)

Further, Medicredit allegedly attached numerous personal documents regarding McClanahan’s

previous medical treatment, including an intake form and insurance information disclosing the

medical treatments she had undergone. (Id.) Plaintiffs allege that, although Medicredit represented

that it had resolved the issue, it again contacted McClanahan by phone on October 26, 2018, to

collect on the debt owed by Stinson. (Id. at 4.)

       Plaintiffs allege that by attempting to collect from McClanahan by falsely representing or

implying that she was responsible for the debt, Medicredit falsely represented the character,

amount, and legal status of a debt in violation of FDCPA protections, including 15 U.S.C. §§

1692e(2)(A), 1692e, 1692e(1), 1692f, and 1692f(1). (Id. at 5-6.) Similarly, Plaintiffs allege that

the communication of McClanahan’s other debts and personal medical history by Medicredit to

the CFPB was a violation of other FDCPA provisions (15 U.S.C. §§ 1692c(b), 1692d) and

Tennessee state law. (Id. at 6.) Plaintiffs also maintain that Medicredit’s communications to

McClanahan about Stinson’s debt violated numerous FDCPA provisions as related to Stinson. (Id.

at 7-8.) In the “Causes of Action” portion of the Complaint, Plaintiffs incorporate by reference the

entirety of their complaint and lump these incidents together to constitute “Counts I-IX” under the

FDCPA. (Id. at 9.) Plaintiffs also include other counts pursuant to Tennessee state law. (Id. at 9-

10.)

II.    Legal Standard

        Federal Rule of Civil Procedure 12(e) provides that a “party may move for a more definite

statement of a pleading to which a responsive pleading is allowed but which is so vague or




                                                   2
ambiguous that the party cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). “[A] motion

for more definite statement is designed to strike at unintelligibility rather than simple want of detail

. . . it must be denied where the subject complaint is not so vague or ambiguous as to make it

unreasonable to use pretrial devices to fill any possible gaps in detail.” Midgett v. KSP Head

Chaplain, No. 5:11-CV-P132-R, 2012 WL 4098991, at *4 (W.D. Ky. Sept. 17, 2012) (alterations

in original) (citing Fed. Ins. Co. v. Webne, 513 F. Supp. 2d 921, 924 (N.D. Ohio 2007) (internal

quotation marks omitted). “Federal courts generally disfavor motions for more definite

statements[, and i]n view of the notice pleading standards of Rule 8(a)(2) and the opportunity for

extensive pretrial discovery, courts rarely grant such motions.” Id. As such, a “Rule 12(e) motion

based [only] on the belief that a better affirmative pleading by the opposing party will enable [the

movant] to provide a more enlightening or accurate response will be denied.” Id.

III.    Analysis

        Medicredit’s Motion for a More Definite Statement is limited in scope. (See Doc. No. 11.)

Medicredit is requesting only that Plaintiffs be required to “separate their nine FDCPA counts and

plead elements and facts in support of each claim so that [Medicredit] can properly respond to each

count.” (Id. at 4.) Medicredit maintains that it is entitled to notice of the essential elements of

Plaintiffs’ counts and a specific identification of the facts that support each count. (Id. at 4-5.)

Accordingly, Medicredit requests that the Court grant its motion. (Id. at 5.) Plaintiffs respond that

the Court should deny Medicredit’s instant motion because: (1) Medicredit did not file a separate

Memorandum of Law in violation of the Court’s Local Rules; (2) Medicredit’s motion is nothing

more than dilatory tactic; and (3) the Complaint is well pled. (See Doc. No. 14.)

        As a threshold matter, the Court notes that Plaintiffs are correct that Medicredit did not file

a separate Memorandum of Law, but, rather, filed a combined motion and memorandum contrary




                                                   3
to this Court’s Local Rules. See LR 7.01(a)(2) (“Except as otherwise provided herein, every

motion that may require the resolution of an issue of law must be accompanied by a separately

filed memorandum of law citing supporting authorities and, where allegations of fact are relied

upon, affidavits, depositions, or other exhibits in support thereof.”). This alone is enough for the

Court to deny Medicredit’s motion. 1

       However, considering Medicredit’s motion on the merits, it is clear that the Complaint is

not so vague or ambiguous as to make it unreasonable to use pretrial devices to fill any possible

gaps in detail. Midgett, 2012 WL 40988991, at *4. Rule 8(a)(2) sets forth “modest notice-pleading

requirements” that are to be liberally construed. CNH America v. UAW, 645 F.3d 785, 794 (6th

Cir. 2011). Rule 8 requires “a short and plain statement of the claim showing that the pleader is

entitled to relief, in order to give the [opposing party] fair notice of what the * * * claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The

Complaint, while somewhat inartful, meets this standard. In sum, Plaintiffs allege that Medicredit

improperly communicated with McClanahan and revealed both McClanahan’s medical




       1
          Medicredit’s reply arguments—that its motion is not subject to Local Rule 7.01(a)(2) and,
in any event, it complied with the spirit of the rule—are singularly unpersuasive. First,
Medicredit’s Motion for a More Definite Statement does require a “resolution of law” so as to
bring the motion within the ambit of Local Rule 7.01(a)(2). Specifically, in considering
Medicredit’s motion, the Court is required to examine the factual and legal allegations contained
in the Complaint and decide whether they comply with the pleading standards set forth in Rule 8
or, as Medicredit argues, such allegations are “so vague or ambiguous that the party cannot
reasonably prepare a response.” Fed. R. Civ. P. 12(e). To suggest that this analysis does not require
a resolution of law, as Medicredit does in its reply, strains credulity. Further, Medicredit’s
suggestion that it complied with the “spirit of the rule” is also unconvincing. The Court’s Local
Rules are technical in nature by necessity, they aid the Court in efficiently disposing of its many
matters and provide uniformity in parties’ pleadings. Allowing pleadings that merely “comply with
the spirit” of the Local Rules would defeat the purpose of the Court’s institution of those rules.
What Medicredit seeks, in actuality, is excusal for its own procedural fault. Nevertheless, although
the Court would be more than justified in denying the motion solely on this basis, it considers the
merits of Medicredit’s motion, which are equally unavailing.


                                                   4
information and Stinson’s financial information to third parties, all in violation of the FDCPA and

Tennessee state law. (See Doc. No. 1.) The Complaint in this case is sufficient to put Medicredit

on notice as to the nature of the allegations against it. This case should therefore proceed to

discovery. Moreover, Medicredit’s motion is premised on the belief that making its suggested

amendments will enable it to provide a more responsive answer, and, therefore, the motion must

be denied. Midgett, 2012 WL 40988991, at *4.

IV.    Conclusion

       For the foregoing reasons, Medicredit’s Motion for a More Definite Statement (Doc. No.

11) is DENIED. Medicredit is hereby ORDERED to file an answer to the Complaint within

fourteen (14) days of the date of this Order.

       IT IS SO ORDERED.


                                                     ____________________________________
                                                     WAVERLY D. CRENSHAW, JR.
                                                     CHIEF UNITED STATES DISTRICT JUDGE




                                                5
